DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,064,151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
Applicant argues without elaboration that the prior art of record does not disclose the limitations relating to “varying the size of the mark image according to the distance between the vehicle and the object to which the mark image corresponds.”  Remarks 12.  Claim 1 has been amended to recite: “display the mark image as having a relatively large shape in a state in which the distance between the vehicle and the obstacle is relatively near; and display the mark image as having a relatively small shape in a state in which the distance between the vehicle and the obstacle is relatively far.”  Initially, it is noted that the relative terminology in these limitations renders the claims indefinite; see the §112(b) rejections below.  In addition, it is respectfully submitted that the Jones reference teaches this subject matter.
Jones teaches that an image of an object 40, obtained via a vehicle-mounted camera, is displayed within the vehicle, and a mark image 42 is superimposed onto the displayed object 40.  See e.g. Jones ¶49, ¶56, and Fig. 4.   The displayed obstacle 40 and its superimposed mark image 42 will inherently become larger within the display as the vehicle becomes closer to the object.  As a result, the mark image 42 is displayed “as having a relatively large shape in a state in which the distance between the vehicle and the obstacle is relatively near; and display the mark image as having a relatively small shape in a state in which the distance between the vehicle and the obstacle is relatively far” as required in the amended claims.
Applicant’s argument regarding claim 6 is moot in view of the new grounds of rejection necessitated by the claim amendment.
In traversing the rejection of claim 10, Applicant argues that Jones does not teach “draw the mark image in a mode in which the lower end side of the obstacle is given more emphasis than an upper end side.”  Remarks 13.  Applicant reasons that “claim 10 relates to changing the mark image itself to emphasize the lower end side more than the upper end side.”  Id.  The examiner respectfully disagrees that this is required by the language of claim 10.  The broadest reasonable interpretation of claim 10 only requires that the manner, or mode, in which the mark image is drawn causes one side of the obstacle to be emphasized more than another side.  There are no limitations in the claim that relate to “changing the mark image itself” to achieve the claimed emphasis.  The examiner maintains the position described in the previous Office action that a mark image on a top side of an obstacle may be considered to cause “a lower end side of the obstacle [to be] given more emphasis than an upper end side” as it remains unshaded.  The examiner further notes that in this context, the term “given more emphasis” is difficult to objectively define, and enables this claim to be interpreted broadly.
Applicant provides similar arguments relating to claim 13.  In particular, Applicant states “claim 13 relates to changing the mark image itself to emphasize the borders of the mark image.”  Remarks 13.  As with claim 10, the examiner submits that claim 13 does not require this feature.  Further, as described above, to recite display of an image portion “more emphasized” than another portion allows for broad interpretation.  Accordingly, the previous grounds of rejection are maintained, and are applied to amended claim 13.
The assertion of official notice given in the rejection of claim 11 was not traversed, rendering the asserted subject matter admitted prior art.  See MPEP 2144.03 C.
As a result of Applicant’s amendments, the claims no longer invoke means-plus-function interpretation.

Claim Interpretation
Method claim 17 has been amended to recite two mutually exclusive scenarios.  In one scenario (or state) where the “distance between the vehicle and the obstacle is relatively near,” the mark image is displayed “as having a relatively large shape.”  Alternatively, when the “distance between the vehicle and the obstacle is relatively far,” the mark image is displayed “as having a relatively small shape.”   As the vehicle cannot be both near and far from the obstacle, only one these two conditions will be met at a given instance.  MPEP 2111.04 states: “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  As a result, the broadest reasonable interpretation of claim 17 includes only one of the two scenarios.
In the interest of compact prosecution, all limitations of the claim are addressed in the prior art rejections.  
It is noted that claims 1, 6, 10, 13, and 16 are directed to apparatuses and are exempt from the above-described interpretation.

Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 twice recites “in a state of the the distance.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 6, 10, 13, 16, and 17 have been amended to recite limitations containing relative terminology.  For example, the claims recite “display the mark image as having a relatively large shape in a state in which the distance between the vehicle and the obstacle is relatively near; and display the mark image as having a relatively small shape in a state in which the distance between the vehicle and the obstacle is relatively far.”  A claim containing relative terminology may be considered definite when the specification “provides a standard for measuring the meaning of the term.”  MPEP 2173.05(b).  While Applicant’s Fig. 11A-11C and their accompanying description show examples of a vehicle “relatively near” and “relatively far” from an obstacle, and the mark image correspondingly “relatively large” and “relatively small,” this disclosure fails to provide “teachings that can be used to measure a degree” of the claimed terms.  Id.  Stated differently, it is not clear from the claims or the written description when a vehicle would be considered “relatively near” or “relatively far” from the obstacle.  Likewise, it is not clear what size of mark image would be considered “relatively large” or “relatively small.”  Because the scope of these terms is unclear, the public would not be properly informed of what would constitute infringement of the claim.  MPEP 2173.  As a result, the claims fail to meet the definiteness requirement of §112(b).
Claims 20 and 21 recite similarly indefinite language and are rejected for reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, US 20160297430 in view of Seki, US 20140133700.

As to claim 1 Jones discloses a display control apparatus that displays an image on a display apparatus that is provided inside a vehicle, the image being generated based on an image capturing a 5predetermined area in a periphery of the vehicle by a camera that is mounted in the vehicle, the display control apparatus comprising processing circuitry configured to: 
acquire a peripheral image that is the image based on the image captured by the camera (Fig. 3: 24; [0043]-[0044] – cameras 24 acquire peripheral images); 
identify at least one of a shape and 10a position of an obstacle that is identified from an area appearing in the peripheral image acquired by the processing circuitry ([0043], [0048] – a three dimensional representation of obstacles is obtained, therefore the obstacles’ shape and position are determined); 
generate a superimposed image in which a mark image that is generated as a pattern indicating the obstacle identified by the processing circuitry is superimposed onto a position corresponding to the obstacle in the 15peripheral image, and display the generated superimposed image on the display apparatus ([0049], [0056], Fig. 4 – a mark image is superimposed onto potential collision region of the mapped obstacle), 
20arrange the mark image on an image of an obstacle that is present in an area on a locus on which the vehicle is predicted to move, among the obstacles identified by the processing circuitry, and not display a mark image for an obstacle that is detected in an area other than the area on the locus on which the vehicle is predicted to move, among the 25obstacles identified by the processing circuitry ([0047]-[0049] – only regions corresponding to potential position of vehicle body colliding with the obstacle are superimposed with the mark image),
display the mark image as having a relatively large shape in a state in which the distance between the vehicle and the obstacle is relatively near; and display the mark image as having a relatively small shape in a state in which the distance between the vehicle and the obstacle is relatively far (Fig. 4; [0049], [0056] - the displayed obstacle 40 and its superimposed mark image 42 will inherently become larger within the display as a distance between the vehicle and object decreases).
Jones fails to disclose that the control unit is configured to variably change properties of the mark image based on a condition of at least one of the shape, the tilt, the position, and the color of the obstacle identified by the obstacle identifying unit.
However, in an analogous art, Seki discloses variably changing properties of a mark image based on a condition of the position of an obstacle identified ([0087] – the color of a mark image is changed according to the position of the obstacle relative to the vehicle).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Jones with the teachings Seki, the motivation being to provide a more visible warning as obstacles become closer (Seki [0087]).

As to claim 2 Jones discloses that the processing circuitry is configured to display the mark image in a tilted mode to match the 24tilt of the obstacle identified by the processing circuitry ([0049] – shaded collision warning 42 is shown in a 3-dimensional model of a sloped object, therefore may be considered to be displayed in a tilted mode matching the object’s geometry).  

As to claim 3 the system of Jones and Seki discloses that the processing circuitry is configured to variably change a display mode of the mark image to 5be superimposed onto the obstacle, based on a distance between the obstacle and the vehicle (Seki [0087]).  

As to claim 4 Jones discloses that the processing circuitry is configured to arrange the mark image on an image of an obstacle 10that is present in an area obtained by a vehicle width of the vehicle being projected ahead of or behind the vehicle, among the obstacles identified by the processing circuitry ([0044]-[0047] – collision detection is based on predicted boundary conditions, based on the geometric model of the vehicle, in a forward or backward direction).  

As to claim 6 see rejection of claim 1.  Seki discloses: arrange the mark image in an area obtained by expanding a border of the obstacle identified by the processing unit (Fig. 12).

As to claim 7 Jones discloses that the processing circuitry is configured to identify a border of the obstacle in the 25peripheral image based on a feature quantity in the peripheral image with reference to an image portion of the peripheral image that corresponds to an area in which an obstacle is detected by an object sensor that detects an obstacle that is present in the periphery of the vehicle; and 25 arrange the mark image along the border of the obstacle identified by the processing circuitry ([0043] and [0047]).  

As to claim 8 Jones discloses that 5the processing circuitry is configured to draw the mark image such that the mark image reaches an outer edge portion of a display area of the superimposed image in a direction corresponding to an upper side of the obstacle (Fig. 4 – the mark image reaches outer portion of the superimposed displayed obstacle 18).  

	As to claim 10 see rejection of claim 1.  Jones further discloses that the processing circuitry is configured to draw the mark image in a mode in which a lower end side of the obstacle is given more emphasis than an upper end side (Fig. 4 – the lower end of the obstacle is unshaded, thus may be considered to be given more emphasis).  

As to claim 11 the system of Jones and Seki fails to disclose that the processing circuitry is configured to: draw the mark image using a reference display color when the reference display color does not correspond to a color similar to a color of the obstacle; and 25draw the mark image using a display color that differs from the reference display color, when the reference display color corresponds to a color similar to the color of the obstacle.  However, official notice is taken that this was well known in the art at the time
the invention was effectively filed. For example, it was widely practiced that, when
shading, highlighting, or cross-hashing an object to draw attention to that object, the
color of the shading is selected to maximize visibility. This frequently entails selecting
colors that are not similar to the color of the object. Therefore it would have been
obvious to the skilled artisan to modify the system of Jones and Seki to include this, the
rationale being to ensure that the marked object is highly visible.

As to claim 12 Jones discloses that the control unit is configured to arrange the mark image so as to extend to an area that is closer to the vehicle than an area in which the obstacle is detected, when the obstacle corresponds to a sloped surface (Fig. 4 – this is an inherent feature of the three dimensional object and shading shown in Fig. 4).  

As to claim 13 see rejection of claim 1.  Jones further discloses: draw the mark image in a mode in which an image portion of the peripheral image that corresponds to the area in which the obstacle is detected by an object sensor that detects an obstacle is displayed more emphasized than another image 10portion that corresponds to the obstacle (Fig. 4).  

As to claim 14 Seki discloses: recognize an other vehicle as the obstacle; and 15 arrange the mark image, which is a pattern that indicates a vehicle, in a position in the peripheral image corresponding to the other vehicle recognized by the processing circuitry so as to match a tilt of the other vehicle (Fig. 12 and its description).   

As to claim 15 Seki discloses that the processing circuitry is configured to use, as the mark image, a pattern of a vehicle that is partly drawn using a transparent color or a pattern of a vehicle that is drawn using a color of the other vehicle recognized from the peripheral image (Fig. 12).  

As to claim 16 see rejection of claim 1.  Jones further discloses a display control apparatus that displays an image in a display apparatus that is 25provided inside a vehicle, the image being generated based on an image capturing a predetermined area in a periphery of the vehicle by a camera that is mounted in the vehicle, the display control apparatus comprising: a processor; 27a non-transitory computer-readable storage medium; and a set of computer-executable instructions stored in the computer-readable storage medium that cause the processor to implement the apparatus of claim 1 (Fig. 3 and its description).

As to claim 17 see rejection of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Seki in view of Tasaki, US 20150269450.

As to claim 5 Jones discloses that the processing circuitry is configured to arrange the mark image on an image of an obstacle 15that is present in an area that is obtained by an area obtained by a vehicle width of the vehicle being projected ahead of or behind the vehicle, among the obstacles identified by the processing circuitry (Jones [0044]-[0047]).  
Jones fails to disclose that the area is obtained by the vehicle width being expanded by a fixed amount.
However, in an analogous art, Tasaki discloses determining potential collisions by obtaining the area of a predicted future position of a vehicle, the area obtained by the vehicle width being expanded by a fixed amount (Fig. 7B and its description).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Jones with the teachings Tasaki, the rationale being to provide improved collision detection.

As to claim 18 the system of Jones and Seki fails to disclose that the processing circuitry is configured to superimpose the mark image that is made of an icon that includes a symbol that prompts caution or the mark image that is made of character information that includes a distance to the obstacle.  
However, in an analogous art, Tasaki discloses superimposing a mark image on an obstacle that is made of an icon that includes a symbol that prompts caution (Fig. 6).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Jones with the teachings Tasaki, the rationale being to provide an improved alerting system, thereby improving safety.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Seki in view of Mitsugi, US 20120320211.

As to claim 9 the system of Jones and Seki fails to disclose that 
10the processing circuitry is configured to acquire, as the peripheral image, a bird's-eye-view image in which the image captured by the camera is changed to an image that is expressed by a bird's-eye-view; and display the mark image so as to be superimposed onto the bird's-eye-view image and draw the mark image so as to have a shape that is 15extended in a radiating manner with a position of the camera as a center.  
	However, in an analogous art, Mitsugi discloses acquiring, as a peripheral image, a bird's-eye-view image in which an image captured by a camera is changed to an image that is expressed by a bird's-eye-view; and display the mark image so as to be superimposed onto the bird's-eye-view image and draw the mark image so as to have a shape that is 15extended in a radiating manner with a position of the camera as a center ([0037], [0059]; Fig. 18).  
	It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Jones and Seki with the teachings of Mitsugi, the rationale being to provide improved visibility of the vehicle’s surroundings.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in Seki in view of Hirama, US 20020149673.

As to claim 19 the system of Jones and Seki fails to disclose that the processing circuitry is configured to display grid lines based on a distance between the vehicle and the obstacle.  
However, in an analogous art, Hirama discloses displaying grid lines based on a distance between a vehicle and an obstacle (Fig. 6: steps S3+; [0049] – when distance to an obstacle is within a threshold, grid lines are displayed).   
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Jones and Seki with the teachings of Hirama, the rationale being to enable greater caution when very close to an obstacle, while improving visibility when the obstacle is not close (see Hirama Background).

As to claim 20 Hirama discloses that the processing circuitry is configured to display grid lines based on a distance between the vehicle and the obstacle, and the processing circuitry displays the grid lines in a state in which the distance between the vehicle and the obstacle is relatively near, and does not display the grid lines in a state in which the distance between the vehicle and the obstacle is relatively far ([0046]-0049] – the grid lines are only displayed when the vehicle is within a threshold distance of the obstacle).  

As to claim 21 Hirama discloses that the processing circuitry is configured to display grid lines based on a distance between the vehicle and the obstacle, and the processing circuitry increases a size of squares formed by the grid lines in a state of the the distance between the vehicle and the obstacle is relatively far, than that in a state of the the distance between the vehicle and the obstacle is relatively near ([0049]-[0050] – based on vehicle-to-object distance, either a 3-meter distance marker or 2-meter marker is displayed.  This requires that the squares between grid lines will be small or large based on distance).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423